Citation Nr: 0906362	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-32 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to September 27, 1997 
for the grant of a total disability rating due to individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1970 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which granted entitlement to TDIU as 
of September 27, 1997.


FINDINGS OF FACT

1.  In October 1991, the Veteran submitted an initial formal 
application for increased compensation based on 
unemployability due to service-connected disabilities.  The 
Board concedes that he has continuously prosecuted his claim 
since that time.

2.  The schedular requirements for a grant of TDIU were not 
met until September 27, 1997.

3.  The evidence does not show that the Veteran's service-
connected disabilities alone caused his unemployability prior 
to September 27, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 27, 
1997 for the grant of a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. 
§§ 3.400, 4.16 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the Veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007) 
and 38 C.F.R. § 3.159 (2008). 

In regard to the Veteran's claim for an earlier effective 
date for the grant of TDIU, the United States Court of 
Appeals for the Federal Circuit has held that once an 
underlying claim is granted, further notice as to downstream 
issues, such as the effective date, is not required.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, 
VA has no further notice obligations regarding this claim.

VA has assisted the Veteran with respect to his claim in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  All identified and available treatment 
records relevant to the claim have been secured.  As the 
issues before the Board involve essentially legal 
determinations, rather than medical questions, further 
medical examination is not required.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2007).  The duty to assist has 
been fulfilled.  

Earlier Effective Dates

TDIU was established by rating decision in March 2006.  An 
effective date of September 27, 1997 was established.  The 
Veteran filed a timely appeal with respect to the effective 
date.  

Effective dates for increases in compensation, to include the 
award of TDIU, are assigned in accordance with 38 U.S.C.A. § 
5110 (West 2002) and 38 C.F.R. § 3.400 (2008).  The effective 
date of an increase in compensation shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. 
§ 3.400(o)(1) (2008) (emphasis added). 

A "claim" is defined in VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  It must "identify the benefit 
sought."  38 C.F.R. § 3.155(a) (2008).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims for benefits, whether formal or 
informal, and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992); see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. 
Cir. 1998) (holding that VA must fully and sympathetically 
develop a Veteran's claim to its optimum);   Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that VA 
must "determine all potential claims raised by the 
evidence").  

Furthermore, if VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200. 

Once the date of claim is established, the Board must 
determine, based upon the evidence of record, the date that 
entitlement to the benefit arose, to include, if possible, 
the date upon which an increase in disability actually 
occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2008).

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the  
claim."  38 U.S.C.A. § 5110 (b)(2) (West 2002); see also 38 
C.F.R. § 3.400(o)(2) (2008).  

In the present case, a March 2006 Rating Decision granted 
TDIU effective as of September 27, 1997 based upon the date 
the Veteran met the schedular percentage threshold for TDIU.  
The Veteran espouses instead that he had been unemployable 
due to his service-connected disabilities for many years 
prior to that date, and instead contends that the proper 
effective date should be in June 1992, the date he identifies 
as submission of the original claim for TDIU benefits.  
Notice of Disagreement, May 2006.  

Instead, the Board finds that the Veteran initially filed a 
formal claim for TDIU in October 1991.  The appeal has 
followed a complex procedural history since that date, but 
the Board concedes that the Veteran has continuously 
prosecuted his claim for TDIU since October 1991.  

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 
2002; 38  C.F.R. §§ 3.340, 3.341, 4.16 (2008).  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient  severity to produce unemployability."  Hatlestad 
v. Brown, 5  Vet. App. 524, 529 (1993).  Consideration may be 
given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).

The governing regulations provide that, to qualify for a 
grant of TDIU, if there is only one service-connected 
disability, it must be rated as 60 percent disabling or 
greater.  38 C.F.R. § 4.16(a) (2008).  If there are two or 
more service-connected  disabilities, at least one shall be 
rated at 40 percent or more, and there shall be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Id.  When disabilities result from a common 
etiology, they will be considered one disability for the 
purpose of the percentage  requirement.  Id.  To determine 
the appropriate rating where more than one disability is 
service-connected, the table found at 38 C.F.R. § 4.25 (2008) 
is used.  This table considers the efficiency of the 
individual as affected first by the most disabling condition, 
then by the less disabling condition(s). 

While there is no evidence of record that the Veteran has 
been employed during the process of this appeal, this is not 
the deciding factor for a TDIU claim.  Instead, the 
determinative question is whether the Veteran is capable of 
performing the physical and mental acts required by 
substantially gainful employment generally.  See VanHoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Thus, the mere fact that 
this Veteran was unemployed throughout the appeal does not 
render him "unemployable" under the meaning of the 
regulation.   

In the present case, based upon the evidence of record in its 
entirety, the exact date upon which the Veteran became 
unemployable is unclear.  The record reflects that the 
Veteran was last employed on a full time basis in or around 
May 1989.  See, e.g., Application for Increased Compensation, 
April 1997.  However, the medical evidence reflects that the 
Veteran chose to leave employment, and has since been unable 
to work, on the basis of multiple physical and psychiatric 
conditions, several of which are not service-connected.  In 
May 1989, a private physician opined that the Veteran should 
no longer work due to the symptoms of diabetes mellitus which 
is service-connected, as well as esophagitis, gastritis, 
rheumatoid arthritis, and stress, which are not service-
connected.  A June 2005 private treatment note reflects that 
the physician was unable to reach a conclusion about the 
Veteran's employability status at that time.  Then, a private 
physician opined in August 2005 that the Veteran's 
polyneuropathy "makes it very difficult for you to perform 
gainful employment."  This opinion stops short of saying 
that the Veteran is, in fact, unemployable.  Nonetheless, in 
giving the Veteran the benefit of the doubt, the Board will 
concede that the Veteran became unemployable as of the date 
that the schedular percentage requirements were met.  

Next, to establish when the schedular percentage requirements 
for TDIU were met, the Board must ascertain the specific 
effective dates and disability ratings associated with each 
of the Veteran's service-connected disabilities.  This 
information is summarized in the chart below, ordered 
chronologically by the effective date assigned: 



Service-connected Disability
Evaluati
on
Effective 
Date
Hypertensive cardiovascular disease 
with nephrosclerosis
30 
percent
December 3, 
1980
Diabetes mellitus with retinopathy
20 
percent
July 30, 
1986
Hiatal hernia
0 
percent
December 
12, 1990
Skin disorder to include acne
10 
percent
April 22, 
1991
Peripheral neuropathy of the right 
lower extremity
20 
percent
September 
27, 1997
Peripheral neuropathy of the left 
lower extremity
20 
percent
September 
27, 1997
Impotency associated with hypertensive 
cardiovascular disease with 
nephrosclerosis
20 
percent
March 11, 
1998

As there are more than two service-connected disabilities, 
the schedular percentage requirements for TDIU are not met 
until at least one disability (to include those considered 
together as a single disability) is rated as 40 percent 
disabling or more, and the combined total rating is 70 
percent or more.  38 C.F.R. § 4.16, supra.

As discussed above, the Combined Ratings Table must be 
applied.  38 C.F.R. § 4.25 (2008).  To be clear, the combined 
total is not reached by merely adding the individual ratings 
together.  Based upon the Table, the Veteran's combined 
evaluation for compensation purposes does not meet the 
required 70 percent threshold until September 27, 1997.  
Therefore, at the time of the Veteran's October 1991 
application for TDIU, the Veteran's service-connected 
disabilities did not reach the percentage requirements under 
38 C.F.R. § 4.16(a).  Thus, as entitlement to the TDIU 
benefit sought did not arise at any point before September 
1997, which is after the date of the claim, an earlier 
effective date is not warranted in this case.  38 C.F.R. § 
3.400(o)(1), supra.  

Furthermore, the evidence does not demonstrate that the 
Veteran's service-connected disabilities alone caused 
impairment of sufficient severity to produce unemployability 
prior to September 27, 1997.  Thus, referral for 
extraschedular consideration prior to the assignment of a 
schedular TDIU is not warranted.  38 C.F.R. § 4.16(b) (2008).  

In conclusion, the sole issue before the Board is whether the 
evidence in the file at the time of the March 2006 rating 
decision supported the effective date that was established.  
As described above, the Board finds that the assigned 
effective date for TDIU, and no earlier, is supported by the 
evidence of record.  As the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.   


ORDER

An effective date prior to September 27, 1997 for the grant 
of a total disability rating due to individual 
unemployability is denied.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


